DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 28 August 2019 has been entered. 
1c.	The drawings filed on 06 September 2019 are acceptable.
Election/Restriction: 

2a.	Applicant's election without traverse of Group I (claims 1, 4-7, 22), filed on 17 March 2021 is acknowledged. Applicant’s election of an antibody comprising the CDR sequences set forth in SEQ ID Nos: 161-163, 169-171; heavy variable chain of SEQ ID NO: 167 and light variable chain of SEQ ID NO: 175; heavy chain of SEQ ID NO: 177 and light chain of SEQ ID NO: 179, is also acknowledged. 
2b.	Claims 1-2, 4-7, 71-81, 86, 90, 105, 119-124 are pending, of which claims 1, 2, 4-7, 22 are under consideration. 
2c.	Claims 71-81, 86, 90, 105, 119-124 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/21.
The restriction requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement:



Specification: 
The disclosure is objected to because of the following informalities: 
 4a.	The disclosure contains an embedded hyperlink and/or other form of browser executable code, on page 58, (last paragraph)’ page 59, lines 1 and 13.  Applicant is required to delete the embedded hyperlink and/or other form of browser executable code.  Please examine the specification carefully for any other hyperlinks in the text and delete them. See MPEP §  608.01.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5a	Claim 7 (AG) provides the use of an isolated antibody for stimulating for an immune response in a subject or for treating cancer in a subject, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
5b.	Claim 7 is also rejected under 35 U.S.C. 101 because the claimed recitation of “a use”, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


5c.	Claim 7 is convoluted and confusing, it is not clear what invention is being claimed. It is unclear whether claim 7 is meant to be an independent claim or whether it depends from claim 1. For example, on page 4 the claim is constructed as an independent claim. However, on pages 9, (I-K) and 20, (AD-AI), claim 7 refers back to claim 1.  

4b.	Regarding claim 7, the phrase "optionally", recited on pages 4, 7, 8 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections Under 35 U.S.C. § 112(a), Written Description;

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 2, 7 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The specification only describes few antibodies that fall within the claimed genus, said antibodies comprise specific light chain and specific heavy chain, (see table 12 on pages 155-202). The antibodies disclosed in the instant specification comprise heavy and light CDR sequences recited in instant claim 4. Thus the numerous antibodies disclosed in the instant specification comprise common pattern in their heavy and light CDR sequences, (see figure 10A). However the specification fails to describe the infinite antibodies encompassed by instant claims, which comprise dissimilar CDR sequences.  The instant claims 1, 2, 22 do not require the claimed antibody to have any particular sequence or structure.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factors present in claims 1, 2, 22 are functional requirements that the antibody binds and antagonizes human IL-27 and 
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of binds to and antagonizes human IL-27and that display the properties recited in instant claims 1, 2 and 22.  In other words, the specification does not teach the structure which results in an antibody with the claimed required characteristics.  The description of the antibodies comprising common CDR sequences, (see figure 10A), is not adequate written description of an entire genus of a genus of antibodies that that bind, antagonize human IL-27 and display the recited activities. Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, 
 However, claims 1, 2, 22 encompass a genus of antibodies that specifically bind antagonize human IL-27 and display the recited properties.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
The court in Amgen v. Sanofi further compares the requirements of enablement and written description, stating that:
“We cannot say that this particular context, involving a “newly characterized antigen” and a functional genus claim to corresponding antibodies, is one in which the underlying science establishes that a finding of “make and use” (routine or conventional production) actually does equate to the required description of the claimed products. For us to draw such a conclusion, and transform a factual issue into a legally required inference, we would have to declare a contested scientific proposition to be so settled as to be entitled to judicial notice.  That we cannot do.”

	The court indicated that it has been hotly disputed whether or not knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.  Citing Centocor again, the court provides an analogy for the antibody-antigen relationship as not quite a lock and key relationship but rather providing a lock and then searching for a key on a ring with a million keys on it.  The court concludes that the “newly characterized antigen” test flouts the invention, whereas the newly characterized antigen test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen.  The court urges that such constricts the “quid pro quo” of the patent system where one describes an invention in order to obtain a patent.
 	Accordingly, since the instant fact pattern fits the “newly characterized antigen” scenario, wherein the specification describes the structure of the target/antigen but not the structure of the antibodies, the claims do not meet the written description requirement of 35 U.S.C. 112.
Therefore, only an isolated antibody that comprises the heavy and light CDR sequences recited in instant claim 4, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Conclusion:
7.	Claims 4 and 6 are allowable. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        22 July 2021

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647